Citation Nr: 1016427	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-11 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for coronary artery 
disease. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1981 to April 1988.  Service in the Army National 
Guard is also indicated by the record. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The Veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in March 2007.  He failed to report 
for this hearing.  The Veteran has provided no explanation 
for his failure to report and has not since requested that 
the hearing be rescheduled.  His hearing request, therefore, 
is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2009).

The issue of entitlement to service connection for coronary 
artery disease is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

Additionally submitted evidence

Subsequent to the March 2006 statement of the case (SOC) the 
Veteran submitted additional medical evidence, written 
argument, and copies of his service treatment records, 
including Reserve service treatment records.  The RO has not 
considered this additional evidence.  However, the recently 
received VA outpatient treatment records and private 
treatment records do not address the Veteran's left ankle and 
are therefore not relevant.  The additional written argument 
he has submitted is duplicative of his previously considered 
assertions.  

With respect to the service treatment records submitted by 
the Veteran, as discussed in great detail below, these 
documents are altered copies of the service treatment records 
contained in the Veteran's claims folder, and as such, lack 
probative value.  With the exception of a Reserve service 
treatment report dated in December 2006, the additionally 
submitted Reserve treatment records do not refer to any 
abnormality or clinical finding relative to the left ankle.  
The December 2006 Reserve service treatment record refers to 
current decreased left ankle range of motion, previously 
established of record.  Under these circumstances, the Board 
finds that waiver of RO consideration of the additional 
evidence is not required, and the Veteran is not prejudiced 
by the Boards adjudication at this time.  See 38 C.F.R. §§ 
3.901, 20.1304 (2009); Bernard v. Brown, 4 Vet.App. 384 
(1993).  


FINDING OF FACT

There has been no demonstration by competent medical, or 
credible lay, evidence of record that a relationship exists 
between the Veteran's current left ankle disability, to 
include arthritis, and his military service.


CONCLUSION OF LAW

A left ankle disability, to include arthritis, was not 
incurred in or aggravated by active military service, and may 
not be so presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a left ankle 
disability.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in April 2005.  This letter informed the Veteran of 
what evidence was required to substantiate his service 
connection claim and of his and VA's respective duties for 
obtaining evidence. 

With respect to the notice requirements set forth in Dingess 
and the Veteran's service connection claim, elements (1) and 
(2), veteran status and existence of a disability, are not at 
issue.  Moreover, elements (4) and (5), degree of disability 
and effective date, are rendered moot via the RO's denial of 
service connection for the Veteran's claimed left ankle 
disability.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The Veteran's claim of 
entitlement to service connection was denied based on element 
(3), a connection between the Veteran's service and the 
claimed disability.  As explained above, he has received 
proper VCAA notice as to his obligations and those of VA, 
with respect to this crucial element in the above-mentioned 
April 2005 VCAA letter that informed him of what the evidence 
must show.  Because the Board is denying the Veteran's claim, 
elements (4) and (5) remain moot.  In any event, the Veteran 
was provided with notice consistent with the Court's decision 
in Dingess in a March 20, 2006 letter. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision. Because VCAA notice in this case was not completed 
prior to the initial AOJ adjudication that denied the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Nevertheless, although additional VCAA notice was provided in 
March 2006, the claim was thereafter readjudicated in a March 
2006 statement of the case.  As such, there is no prejudice 
to the Veteran.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, records from the Army 
National Guard, private medical records, and VA outpatient 
medical records.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim. 

Given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary.  As set 
forth in more detail below, the Board finds that the 
Veteran's statements of an in-service injury are not 
credible.  The post-service treatment records describing a 
left ankle injury are unmistakably based on the Veteran's 
self-reported medical history.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) [noting that the fact that the veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion]; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described].  Lacking competent and credible evidence of an 
in-service injury, the Board finds that a medical examination 
or opinion is not necessary. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  His 
failure to appear for a scheduled video teleconference with a 
Veterans Law Judge, and his subsequent failure to reschedule, 
is being treated as a withdrawal, as detailed in the 
Introduction.  See 38 C.F.R. § 20.704(d) (2009).  

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence. See 38 C.F.R. § 3.303(b) (2009).

Analysis

With respect to the first Hickson element, evidence of a 
current disability, the record indicates that the Veteran has 
arthritis of the left ankle.  See an August 2005 private 
treatment record.  Hickson element (1) has therefore been 
met. 

With respect to the second Hickson element, the Board will 
separately address in-service disease and injury. 

Concerning in-service disease, the Veteran's service 
treatment records do not indicate that he had arthritis in 
service.  With respect to the one year presumptive period 
found in 38 C.F.R. § 3.309(a), it appears that arthritis was 
initially diagnosed in August 2005, nearly two decades after 
the Veteran separated from service and well after the one 
year presumptive period. 

Concerning in-service injury, the Veteran has stated that he 
injured his left foot in February 1984 when a 400 pound tow 
bar fell on it.  See, e.g., the April 2005 claim.  The 
Veteran's service treatment records indicate that he was 
treated for a right foot injury on February 14, 1984 after a 
heavy object fell on the instep of his right foot.  The 
Veteran has repeatedly stated that he suffered a left foot 
injury and the service treatment records mistakenly document 
a right foot injury. In December 2006, the Veteran's 
representative stated that "it is not beyond the realm of 
possibility that the person annotating the service medical 
record just indicated the right foot in error."  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  For reasons stated immediately below, 
the Board finds the Veteran's account of an in-service left 
foot injury to be less than credible.

A review of the record indicates that the Veteran complained 
of right foot pain on February 14, 1985.  This initial 
treatment record lists the Veteran's right foot as the 
location of his injury in four separate places.  
Specifically, the treatment report lists the Veteran's chief 
complaint as "R. foot."  The summary of his injury states 
that he was complaining of a "heavy object falling on [the] 
instep of R. foot."  His symptoms were listed as "Dropped 
tow bar on R. foot - pain [with] walking."  A physical 
examination revealed: "R. foot, No swelling. No 
discoloration. Mild tenderness." 

The following day, the Veteran was treated again for 
complaints of right foot pain.  Again, the service treatment 
record lists the Veteran's right foot as the source of his 
injury in multiple locations.  Additionally, the February 15, 
1985 X-ray examination request also identified the Veteran's 
right foot as the location of his injury. 

Based on the multiple references to the Veteran's right foot 
contained in the February 14 and 15 treatment reports as well 
as the X-ray examination request, the Board finds that the 
record does not raise any question as to the credibility of 
the service treatment records, or any confusion as to the 
source of the Veteran's injury.  

As alluded to in the Introduction, the Veteran has submitted 
copies of the February 14, 1985 treatment note and the 
accompanying X-ray examination request in support of his 
claim.  Both documents list the source of his injury as his 
left foot.  However, it is plainly apparent that the letter 
"L" has been superimposed over the letter "R" on the 
Veteran's treatment records.  Moreover, the Board notes that 
the alterations were only made on one side of the February 
1985 treatment record submitted by the Veteran in April 2005.  
The reverse side still describes a "R. foot" injury. 

The February 1985 in-service treatment records and X-ray 
request submitted by the Veteran in April 2005 and February 
2007 were previously contained in his claims folder and 
provided to him in July 1993 pursuant to a Freedom of 
Information Act request.  As discussed above, these documents 
do not suggest that there was ever any confusion regarding 
the location of the Veteran's injury.  With the exception of 
the superimposed letters, these documents are identical to 
those maintained by VA.  Accordingly, the Board places no 
probative weight on the documents submitted by the Veteran as 
they have clearly been altered. 

The Veteran has argued that he was placed on a medical 
profile for his left ankle injury.  While the Veteran was 
given a permanent profile of L-2, this occurred during his 
period of Reserve service in August 2004, nearly twenty years 
after his alleged injury.  These records do not indicate that 
the Veteran suffered an injury or aggravation of any left 
ankle disability during a period of active duty service in 
the United States Reserves and he has not so alleged.  

The Board has considered the Veteran's statements that he 
injured his left foot in service; however, the Board places 
greater weight on the contemporary service treatment records 
than it does on the Veteran's statements.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

The Veteran has not identified any other in-service injury, 
disease, or event as the source of his left ankle disability.  
In-service examinations conducted on March 1985 and September 
1988 found no abnormalities with his lower extremities and no 
musculoskeletal defects were noted.  Because the record as a 
whole clearly demonstrates that there was no left ankle 
injury in service, the Board finds that the Veteran's 
assertions to the contrary lack credibility and probative 
value.  Hickson element (2) has not been met, and the 
Veteran's claim fails on this basis alone.

In the absence of an in-service disease or injury, it follows 
that the third Hickson element, or medical nexus, is 
necessarily lacking.  Indeed, the evidence of record does not 
include any competent and credible statements attempting to 
link the Veteran's currently diagnosed left ankle disability 
to his military service.  

The Board observes that various post-service treatment 
records contain the Veteran's report of a left foot injury 
during service which has resulted in his current disability.  
See, e.g., a September 4, 1998 National Guard treatment 
record.  All references to the Veteran's injury in these 
reports emanate from the Veteran himself.  The fact that the 
Veteran's allegation appears in these medical does not serve 
to verify its occurrence.  It is now well established that 
information from a Veteran which is merely transcribed by a 
medical professional still amounts only to a statement from 
the Veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) [evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence].

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his left ankle 
arthritis and service, any such statements offered in support 
of the Veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, there is no evidence 
of left ankle disability until March 1993, five years after 
the Veteran separated from service.  Moreover, the Veteran 
was not diagnosed with arthritis until 2005, or more than 15 
years after he left military service.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Voerth v. 
West, 13 Vet. App. 117, 120-21 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. Such evidence is 
lacking in this case. Continuity of symptomatology after 
service has therefore not been demonstrated.  As discussed 
above, the Veteran's assertions in this regard are less than 
credible.

Hickson element (3), medical nexus, has also not been 
satisfied, and the claim fails on that basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a left ankle disability, as Hickson elements (2) and (3) have 
not been met.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for a left ankle disability 
is denied. 


REMAND

2.  Entitlement to service connection for coronary artery 
disease. 

The Veteran's claim of entitlement to service connection for 
coronary artery disease was denied by the RO in a September 
2006 rating decision, and an October 2006 rating decision 
continued the denial.  In November 2006, the Veteran filed a 
timely notice of disagreement with respect to this decision.

A statement of the case (SOC) pertaining to that issue has 
yet to be issued by the RO.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that where a notice of 
disagreement is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.  

Accordingly, the case is REMANDED for the following action:

VBA should issue a SOC pertaining to the 
issue of entitlement to service connection 
for coronary artery disease, initially 
denied in a September 2006 rating 
decision.  In connection therewith, the 
Veteran should be provided with 
appropriate notice of his appellate 
rights.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


